Claims 2 to 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, reference to toe acrylic based oligomer and monomer in step e lacks antecedent basis.  Note that such an oligomer undergoes curing in step d) (under UV light, consistent with that noted as UV curing in page 9 of the specification).  As such there will be no acrylic based oligomer and monomer in step e.
	While not indefinite per se, the Examiner notes that, as claimed, the oligomer and monomer in claim 2 contains each of the three acrylates disclosed, by virtue of the term “and”.  The Examiner points this out in case applicants intended for the acrylic based oligomer and monomer to be selected from these three rather than all three.
	In claims 2 and 3, reference to step f and step g lacks antecedent basis.
	In claim 9, reference to Formula I lacks antecedent basis.

For claim interpretation purposes the Examiner notes that applicants are allowed to be their own lexicographer and that the term POSS-TX is clearly defined and limited by the structure found in page 5 of the instant specification.

The references found in the attached PTO-892 are cited as being of general interest.  The Frey et al. reference is the closest reference.  In the PGPub document, one can see that a POSS (paragraph 10) having a thioxanthone group (paragraph 95, formula 10) attached thereto is embraced by the extremely large genus therein.  The POSS compound can even have the same R groups as claimed (paragraph 398).  Paragraph 686 prepares a POSS compound having a thioxanthone group attached thereto.  This reference fails to teach or suggest a compound having the necessary        -NH(C=O)CH2O- linkage required by the claims. Paragraph 159 teaches obtaining a compound by reacting an unsaturated Q containing (wherein Q can be thioxanthone) compound with an amino POSS siloxane by means of a Michael addition.  This will not result in the linkage as claimed, nor does the totality of Frey et al. provide adequate motivation for the skilled artisan to prepare a POSS compound having the linkage as claimed.  Mizusaki et al. is also cited as being of general interest.  Paragraph 46 shows a POSS thioxanthone group having two POSS groups attached thereto.

Claims 1, 5 to 8 and 10 are allowed.  The Examiner notes that the ISR cited only “A” references as well.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
8/4/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765